Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
February 20, 2017, by and between Ashford Hospitality Trust, Inc., a Maryland
corporation (the “Company” or the “Indemnitor”) and Douglas Kessler (the
“Indemnitee”).

 

WHEREAS, the Indemnitee is an officer and/or a member of the Board of Directors
of the Company and in such capacity is performing a valuable service for the
Company;

 

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Directors with respect to indemnification
of, and advancement of expenses to, such persons;

 

WHEREAS, the Articles of Amendment and Restatement of the Company (the
“Charter”) provide that the Company shall indemnify and advance expenses to its
directors and officers to the maximum extent permitted by Maryland law in effect
from time to time;

 

WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) provide
that each director and officer of the Company shall be indemnified by the
Company to the maximum extent permitted by Maryland law in effect from time to
time and shall be entitled to advancement of expenses consistent with Maryland
law; and

 

WHEREAS, to induce the Indemnitee to provide services to the Company as an
officer and/or a member of the Board of Directors, and to provide the Indemnitee
with specific contractual assurance that indemnification will be available to
the Indemnitee regardless of, among other things, any amendment to or revocation
of the Charter or the Bylaws, or any acquisition transaction relating to the
Company, the Indemnitor desires to provide the Indemnitee with protection
against personal liability as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:

 

1.                                      DEFINITIONS

 

For purposes of this Agreement:

 

(A)                               “Change of Control” is when the following have
occurred and are continuing:

 

·                  the acquisition by any person, including any syndicate or
group deemed to be a “person” under Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of beneficial ownership, directly
or indirectly, through a purchase, merger or other acquisition transaction or
series of purchases, mergers or other acquisition transactions of shares of the
Company entitling that person to exercise more than 50% of the total voting
power of all shares of the Company entitled to vote generally in elections of
directors (except that such person will be deemed to have beneficial ownership
of all securities that such person has the right to acquire, whether such right
is

 

--------------------------------------------------------------------------------


 

currently exercisable or is exercisable only upon the occurrence of a subsequent
condition); and

 

·                  following the closing of any transaction referred to in the
bullet point above, neither the Company nor the acquiring or surviving entity
has a class of common securities (or ADRs representing such securities) listed
on the NYSE, the NYSE Amex or NASDAQ or listed or quoted on an exchange or
quotation system that is a successor to the NYSE, the NYSE Amex or NASDAQ.

 

(B)                               “Corporate Status” describes the status of a
person who is or was a director or officer of the Company or is or was serving
at the request of the Company as a director, officer, partner (limited or
general), member, employee or agent of any other foreign or domestic
corporation, partnership, joint venture, limited liability company, trust, other
enterprise (whether conducted for profit or not for profit) or employee benefit
plan. The Company shall be deemed to have requested the Indemnitee to serve an
employee benefit plan where the performance of the Indemnitee’s duties to the
Company also imposes or imposed duties on, or otherwise involves or involved
services by, the Indemnitee to the plan or participants or beneficiaries of the
plan.

 

(C)                               “Determination” means a determination that
either (x) there is a reasonable basis for the conclusion that indemnification
of Indemnitee is proper in the circumstances because the Indemnitee had met the
applicable standard of conduct (a “Favorable Determination”) or (y) there is no
reasonable basis for the conclusion that indemnification of Indemnitee is proper
in the circumstances (an “Adverse Determination”).

 

(D)                               “Disinterested Director” means a director who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee and does not otherwise have an interest materially
adverse to any interest of the Indemnitee.

 

(E)                                “Expenses” shall include all attorneys’ and
paralegals’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding.

 

(F)                                 “Proceeding” includes any action, suit,
arbitration, alternate dispute resolution mechanism, investigation (including
any formal or informal internal investigation to which the Indemnitee is made a
party by reason of the Corporate Status of the Indemnitee), administrative
hearing, or any other proceeding, including appeals therefrom, whether civil,
criminal, administrative, or investigative.

 

2

--------------------------------------------------------------------------------


 

(G)                               “Special Legal Counsel” means a law firm, or a
member of a law firm, that is experienced in matters of corporate law and
neither presently is, or in the past two years has been, retained to represent
(i) the Indemnitor or the Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.

 

2.                                      INDEMNIFICATION

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 (in addition to any rights provided under applicable law, the
Charter, the Bylaws, any other agreement, a vote of stockholders or resolution
of the Board of Directors or otherwise) if, by reason of such Indemnitee’s
Corporate Status, or by reason of (or arising in part out of) any actual or
alleged event or occurrence related to the Indemnitee’s Corporate Status, or by
reason of any actual or alleged act or omission on the part of the Indemnitee
taken or omitted in or relating to the Indemnitee’s Corporate Status, such
Indemnitee is, or is threatened to be made, a party to any threatened, pending,
or contemplated Proceeding, including a Proceeding by or in the right of the
Company.  Unless prohibited by paragraph 13 hereof and subject to the other
provisions of this Agreement, the Indemnitee shall be indemnified hereunder, to
the maximum extent permitted by Maryland law in effect from time to time,
against judgments, penalties, fines and settlements and reasonable Expenses
actually incurred by or on behalf of such Indemnitee in connection with such
Proceeding or any claim, issue or matter therein; provided, however, that if
such Proceeding was initiated by or in the right of the Company, indemnification
may not be made in respect of such Proceeding if the Indemnitee shall have been
finally adjudged to be liable to the Company.  For purposes of this paragraph 2,
excise taxes assessed on the Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall be deemed fines.

 

3.                                      INDEMNIFICATION FOR EXPENSES IN CERTAIN
CIRCUMSTANCES

 

(A)                             Without limiting the effect of any other
provision of this Agreement (including the Indemnitee’s rights to
indemnification under paragraph 2 and advancement of expenses under paragraph
4), without regard to whether the Indemnitee is entitled to indemnification
under paragraph 2 and without regard to the provisions of paragraph 6 hereof:

 

i)                 To the extent that the Indemnitee is successful, on the
merits or otherwise, in any Proceeding to which the Indemnitee is a party by
reason of such Indemnitee’s Corporate Status, such Indemnitee shall be
indemnified against all reasonable Expenses actually incurred by or on behalf of
such Indemnitee in connection therewith.

 

ii)              If the Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues, or matters in such Proceeding, the Indemnitor shall
indemnify the Indemnitee against all reasonable Expenses actually incurred by or
on behalf of such Indemnitee in connection with each successfully resolved
claim, issue or matter.

 

3

--------------------------------------------------------------------------------


 

(B)                               For purposes of this paragraph 3 and without
limitation, the termination of any claim, issue or matter in such Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 

4.                                      ADVANCEMENT OF EXPENSES

 

Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the Indemnitor shall advance
all reasonable Expenses incurred by the Indemnitee in connection with any such
Proceeding within twenty (20) days after the receipt by the Indemnitor of a
statement from the Indemnitee requesting such advance from time to time, whether
prior to or after final disposition of such Proceeding; provided that, such
statement shall reasonably evidence the Expenses incurred or to be incurred by
the Indemnitee and shall include or be preceded or accompanied by (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Indemnitor as
authorized by this Agreement has been met and (ii) a written undertaking by or
on behalf of the Indemnitee to repay the amounts advanced if it should
ultimately be determined that the Indemnitee is not entitled to
indemnification.  The undertaking required by clause (ii) of the immediately
preceding sentence shall be an unlimited general obligation of the Indemnitee
but need not be secured and may be accepted without reference to financial
ability to make the repayment.

 

5.                                      WITNESS EXPENSES

 

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, or by reason of
(or arising in part out of) any actual or alleged event or occurrence related to
the Indemnitee’s Corporate Status, or by reason of any actual or alleged act or
omission on the part of the Indemnitee taken or omitted in or relating to the
Indemnitee’s Corporate Status, a witness (or is forced or asked to respond to
discovery requests) for any reason in any Proceeding to which such Indemnitee is
not a named defendant or respondent, the Indemnitor shall advance all Expenses
actually incurred by or on behalf of such Indemnitee, on an as-incurred basis in
accordance with paragraph 4 of this Agreement, in connection therewith and
indemnify the Indemnitee therefor.

 

6.                                      DETERMINATION OF ENTITLEMENT TO AND
AUTHORIZATION OF INDEMNIFICATION

 

(A)                               To obtain indemnification under this
Agreement, the Indemnitee shall submit to the Indemnitor a written request,
including therewith such documentation and information reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification.

 

4

--------------------------------------------------------------------------------


 

(B)                               The Indemnitor agrees that the Indemnitee
shall be indemnified to the fullest extent permitted by law.  Unless required by
Section 3 of this Agreement, applicable law, the Charter, the Bylaws, any other
agreement, a vote of stockholders or resolution of the Board of Director,
indemnification under this Agreement may not be made unless authorized for a
specific Proceeding after a Determination has been made in accordance with this
paragraph 6(B) that indemnification of the Indemnitee is permissible in the
circumstances because the Indemnitee has met the following standard of conduct:
the Indemnitor shall indemnify the Indemnitee in accordance with the provisions
of paragraph 2 hereof, unless it is established that: (a) the act or omission of
the Indemnitee was material to the matter giving rise to the Proceeding and
(x) was committed in bad faith or (y) was the result of active and deliberate
dishonesty; (b) the Indemnitee actually received an improper personal benefit in
money, property or services; or (c) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful.  Any Determination shall be made within thirty (30) days after receipt
of Indemnitee’s written request for indemnification pursuant to Section 6(A) and
such Determination shall be made either (i) by the Disinterested Directors, even
though less than a quorum, so long as Indemnitee does not request that such
Determination be made by Special Legal Counsel, or (ii) if so requested by
Indemnitee, in Indemnitee’s sole discretion, by Special Legal Counsel in a
written opinion to the Indemnitor and Indemnitee. If a Determination is made
that Indemnitee is entitled to indemnification, payment to the Indemnitee shall
be made within fifteen (15) business days after such Determination.  Indemnitee
shall reasonably cooperate with the person, persons or entity making such
Determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such Determination. Any Expenses incurred by Indemnitee
in so cooperating with the Disinterested Directors or Special Legal Counsel, as
the case may be, making such determination shall be advanced and borne by the
Indemnitor in accordance with paragraph 4 of this Agreement (irrespective of the
Determination as to Indemnitee’s entitlement to indemnification). If the person,
persons or entity empowered or selected under Section 6(B) of this Agreement to
determine whether Indemnitee is entitled to indemnification shall not have made
a Favorable Determination within thirty (30) days after receipt by the
Indemnitor of the request therefor, the requisite Determination of entitlement
to indemnification shall, to the fullest extent not prohibited by law, be deemed
to have been made and Indemnitee shall be entitled to such indemnification,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such thirty (30) day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the person, persons or entity making
the Determination with respect to entitlement to

 

5

--------------------------------------------------------------------------------


 

indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 6(B) shall not apply if
the Determination of entitlement to indemnification is to be made by Special
Legal Counsel pursuant to Section 6(E).

 

(C)                               The Indemnitor shall be bound by and shall
have no right to challenge a Favorable Determination. If an Adverse
Determination is made, or if for any other reason the Indemnitor does not make
timely indemnification payments or advancement of Expenses required by this
Agreement, the Indemnitee shall have the right to commence a Proceeding before a
court of competent jurisdiction to challenge such Adverse Determination and/or
to require the Indemnitor to make such payments or advancement of expenses (and
the Indemnitor shall have the right to defend their position in such Proceeding
and to appeal any adverse judgment in such Proceeding). The Indemnitee shall be
entitled to have such Expenses advanced by the Indemnitor in accordance with
paragraph 4 of this Agreement and applicable law.  If the Indemnitee fails to
challenge an Adverse Determination within ninety (90) business days, or if
Indemnitee challenges an Adverse Determination and such Adverse Determination
has been upheld by a final judgment of a court of competent jurisdiction from
which no appeal can be taken, then, to the extent and only to the extent
required by such Adverse Determination or final judgment, the Indemnitor shall
not be obligated to indemnify the Indemnitee under this Agreement.

 

(D)                               The Indemnitee shall cooperate with the person
or entity making such Determination with respect to the Indemnitee’s entitlement
to indemnification, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination.  Any reasonable costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Indemnitee in so
cooperating shall be borne by the Indemnitor (irrespective of the determination
as to the Indemnitee’s entitlement to indemnification) and the Indemnitor hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.

 

(E)                                In the event the determination of entitlement
to indemnification is to be made by Special Legal Counsel pursuant to
Section 6(B) hereof, the Indemnitee, or the Indemnitor, as the case may be, may,
within seven days after such written notice of selection shall have been given,
deliver to the Indemnitor or to the Indemnitee, as the case may be, a written
objection to such selection.  Such objection may be asserted only on the grounds
that the Special Legal Counsel so selected does not meet the requirements of
“Special Legal Counsel” as defined in paragraph 1 of this Agreement.  If such
written objection is made, the Special Legal Counsel so selected may not serve
as Special Legal Counsel until a court has determined that such objection is
without merit.  If, within twenty (20) days after submission by the Indemnitee
of a written request for indemnification pursuant to Section 6(A) hereof, no
Special Legal Counsel shall have been selected or, if selected, shall

 

6

--------------------------------------------------------------------------------


 

have been objected to, either the Indemnitor or the Indemnitee may petition a
court for resolution of any objection which shall have been made by the
Indemnitor or the Indemnitee to the other’s selection of Special Legal Counsel
and/or for the appointment as Special Legal Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom an objection is so resolved or the person so appointed shall act
as Special Legal Counsel under Section 6(B) hereof.  The Indemnitor shall pay
all reasonable fees and expenses of Special Legal Counsel incurred in connection
with acting pursuant to Section 6(B) hereof, and all reasonable fees and
expenses incident to the selection of such Special Legal Counsel pursuant to
this Section 6(D).  In the event that a determination of entitlement to
indemnification is to be made by Special Legal Counsel and such determination
shall not have been made and delivered in a written opinion within ninety (90)
days after the receipt by the Indemnitor of the Indemnitee’s request in
accordance with Section 6(A), upon the due commencement of any judicial
proceeding in accordance with Section 8(A) of this Agreement, Special Legal
Counsel shall be discharged and relieved of any further responsibility in such
capacity.

 

7.                                      PRESUMPTIONS

 

(A)                               It shall be presumed that the Indemnitee is
entitled to indemnification under this Agreement (notwithstanding any Adverse
Determination), and the Indemnitor or any other person or entity challenging
such right shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

 

(B)                               The termination of any Proceeding by
conviction, or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, creates a rebuttable presumption that
the Indemnitee did not meet the requisite standard of conduct described herein
for indemnification.

 

8.                                      REMEDIES

 

(A)                               In the event that: (i) an Adverse
Determination is made, or (ii) advancement of reasonable Expenses is not timely
made pursuant to this Agreement, or (iii) payment of indemnification due the
Indemnitee under this Agreement is not timely made, the Indemnitee shall be
entitled to an adjudication in an appropriate court of competent jurisdiction of
such Indemnitee’s entitlement to such indemnification or advancement of
Expenses.

 

(B)                               In the event that an Adverse Determination
shall have been made pursuant to Section 6(B) of this Agreement that Indemnitee
is not entitled to indemnification, any judicial proceeding or arbitration
commenced pursuant to this paragraph 8 shall be conducted in all respects as a
de novo trial, or arbitration, on the merits. The fact that an Adverse
Determination has been made earlier pursuant to paragraph 6 of this Agreement
that the Indemnitee was not entitled to indemnification shall not be taken into
account in any judicial proceeding

 

7

--------------------------------------------------------------------------------


 

commenced pursuant to this paragraph 8 and the (i) Indemnitee shall not be
prejudiced in any way by reason of that Adverse Determination and (ii) the
Indemnitor shall have the burden of proving that the Indemnitee is not entitled
to indemnification or advancement of Expenses, as the case may be.

 

(C)                               If a Favorable Determination shall have been
made or deemed to have been made pursuant to Section 6(B) of this Agreement that
the Indemnitee is entitled to indemnification, the Indemnitor shall be bound by
such Determination in any judicial proceeding or arbitration commenced pursuant
to this paragraph 8, absent: (i) a misstatement by the Indemnitee of a material
fact, or an omission of a material fact necessary to make the Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

(D)                               The Indemnitor shall be precluded from
asserting in any judicial proceeding commenced pursuant to this paragraph 8 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Indemnitor is bound
by all the provisions of this Agreement.

 

(E)                                In the event that the Indemnitee, pursuant to
this paragraph 8, seeks a judicial adjudication of such Indemnitee’s rights
under, or to recover damages for breach of, this Agreement, if successful on the
merits or otherwise as to all or less than all claims, issues or matters in such
judicial adjudication, the Indemnitee shall be entitled to recover from the
Indemnitor, and shall be indemnified by the Indemnitor against, any and all
reasonable Expenses actually incurred by such Indemnitee in connection with each
successfully resolved claim, issue or matter.

 

(F)                                 Notwithstanding anything in this Agreement
to the contrary, no Determination as to entitlement of the Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of the Proceeding.

 

9.                                      NOTIFICATION AND DEFENSE OF CLAIMS

 

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitor will not relieve the Indemnitor from any liability that
the Indemnitor may have to Indemnitee under this Agreement unless the Indemnitor
can establish that such omission to notify resulted in actual and material
prejudice to which it cannot be reversed or otherwise eliminated without any
material negative effect on the Indemnitor.  With respect to any such Proceeding
as to which Indemnitee notifies the Indemnitor of the commencement thereof:

 

(A)                               The Indemnitor will be entitled to participate
therein at its own expense.

 

(B)                               Except as otherwise provided below, the
Indemnitor will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee.  After notice from the Indemnitor to
Indemnitee of the Indemnitor’s election to assume the

 

8

--------------------------------------------------------------------------------


 

defense thereof, the Indemnitor will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below.  Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Proceeding, but the fees and disbursements of
such counsel incurred after notice from the Indemnitor of the Indemnitor’s
assumption of the defense thereof shall be at the expense of Indemnitee unless
(a) the employment of counsel by the Indemnitee has been authorized by the
Indemnitor, (b) the Indemnitee shall have reasonably concluded that there may be
a conflict of interest between the Indemnitor and the Indemnitee in the conduct
of the defense of such action, (c) such Proceeding seeks penalties or other
relief against the Indemnitee with respect to which the Indemnitor could not
provide monetary indemnification to the Indemnitee (such as injunctive relief or
incarceration) or (d) the Indemnitor shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and
disbursements of counsel shall be at the expense of the Indemnitor.  The
Indemnitor shall not be entitled to assume the defense of any Proceeding brought
by or on behalf of the Indemnitor, or as to which the Indemnitee shall have
reached the conclusion specified in clause (b) above, or which involves
penalties or other relief against the Indemnitee of the type referred to in
clause (c) above.

 

(C)                               The Indemnitor shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any action or claim effected without the Indemnitor’s written consent.  The
Indemnitor shall not settle any action or claim in any manner that would impose
any penalty or limitation on the Indemnitee without the Indemnitee’s written
consent.  Neither the Indemnitor nor Indemnitee will unreasonably withhold or
delay consent to any proposed settlement.

 

10.                               NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE
SUBROGATION

 

(A)                               The rights of indemnification and to receive
advancement of reasonable Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Charter, the Bylaws, any other agreement, a
vote of stockholders, a resolution of the Board of Directors or otherwise,
except that any payments otherwise required to be made by the Indemnitor
hereunder shall be offset by any and all amounts received by the Indemnitee from
any other indemnitor or under one or more liability insurance policies
maintained by an indemnitor or otherwise and shall not be duplicative of any
other payments received by an Indemnitee from the Indemnitor in respect of the
matter giving rise to the indemnity hereunder; provided, however, that if
indemnification rights are provided by an Additional Indemnitor as defined in
Section 18(B) hereof, such Section shall govern.  No amendment, alteration or
repeal of this Agreement or any provision hereof shall be effective as to the
Indemnitee with respect to any action taken or omitted by the Indemnitee prior
to such amendment, alteration or repeal.

 

9

--------------------------------------------------------------------------------


 

(B)                               To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors and
officers of the Company, the Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available and upon any Change of Control the Company shall use
commercially reasonable efforts to obtain or arrange for continuation and/or
“tail” coverage for the Indemnitee to the maximum extent obtainable at such
time.

 

(C)                               Except as otherwise provided in
Section 18(B) hereof, in the event of any payment under this Agreement, the
Indemnitor shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all actions necessary to secure such rights, including execution of such
documents as are necessary to enable the Indemnitor to bring suit to enforce
such rights.

 

(D)                               Except as otherwise provided in
Section 18(B) hereof, the Indemnitor shall not be liable under this Agreement to
make any payment of amounts otherwise indemnifiable hereunder if and to the
extent that the Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement, or otherwise.

 

(E)                                If Ashford Inc. (or any member or other
affiliate thereof other than the Indemnitor) pays or causes to be paid, for any
reason, any amounts with respect to any Proceeding in which the Indemnitee may
be indemnified or entitled to indemnification hereunder or under any other
indemnification agreement with the Indemnitee (whether pursuant to contract,
by-laws, charter or other organizational documents) or otherwise in its capacity
as a stockholder of the Company, then (x) Ashford Inc. (or such affiliate, as
the case may be) shall be fully subrogated to all rights of the Indemnitee with
respect to such payment and (y) the Indemnitor shall fully indemnify, reimburse
and hold harmless Ashford Inc. (or such other affiliates) for all such payments
actually made by Ashford Inc. (or such other affiliates).

 

11.                               CONTINUATION OF INDEMNITY

 

(A)                               All agreements and obligations of the
Indemnitor contained herein shall continue during the period the Indemnitee is
an officer or a member of the Board of Directors of the Company and shall
continue thereafter so long as the Indemnitee shall be subject to any
threatened, pending or completed Proceeding by reason of such Indemnitee’s
Corporate Status and during the period of statute of limitations for any act or
omission occurring during the Indemnitee’s term of Corporate Status.  This
Agreement shall be binding upon the Indemnitor and its respective successors and
assigns and shall inure to the benefit of the Indemnitee and such Indemnitee’s
heirs, executors and administrators.

 

(B)                               The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a

 

10

--------------------------------------------------------------------------------


 

substantial part, of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

12.                               SEVERABILITY

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.

 

13.                               EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES

 

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to (i) any Proceeding initiated by such Indemnitee
against the Indemnitor other than a proceeding commenced pursuant to paragraph 8
hereof, or (ii) any Proceeding for an accounting of profits arising from the
purchase and sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, rules and regulations promulgated thereunder,
or any similar provisions of any federal, state or local statute.

 

14.                               NOTICE TO THE COMPANY STOCKHOLDERS

 

Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the stockholders of the
Company with the notice of the next Company stockholders’ meeting or prior to
the meeting.

 

15.                               HEADINGS

 

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

16.                               MODIFICATION AND WAIVER

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

11

--------------------------------------------------------------------------------


 

17.                               NOTICES

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand or
by a nationally recognized overnight delivery service and received by the party
to whom said notice or other communication shall have been directed, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, if so delivered or mailed,
as the case may be, to the following addresses:

 

If to the Indemnitee, to the address set forth in the records of the Company.

 

If to the Indemnitor, to:

 

Ashford Hospitality Trust, Inc.

14185 Dallas Parkway

Suite 1100

Dallas, TX 75254

Attention:  General Counsel

 

or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.

 

18.                               CONTRIBUTION

 

(A)                               To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, penalties, fines and settlements and Expenses actually
incurred by or on behalf of an Indemnitee, in connection with any claim relating
to an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

(B)                               The Company acknowledges and agrees that as
between the Company and any other entity that has provided indemnification
rights in respect of Indemnitee’s service as a director of the Company at the
request of such entity (an “Additional Indemnitor”), the Company shall be
primarily liable to Indemnitee as set forth in this Agreement for any
indemnification claim (including, without limitation, any claim for advancement
of Expenses) by Indemnitee in respect of any Proceeding for which Indemnitee is
entitled to indemnification hereunder.  In the event the Additional Indemnitor
is liable to any extent to Indemnitee by virtue of indemnification rights
provided by the Additional Indemnitor to Indemnitee in respect of Indemnitee’s
service on the Board of Directors at the request of the Additional Indemnitor
and Indemnitee is also entitled to indemnification under

 

12

--------------------------------------------------------------------------------


 

this Agreement (including, without limitation, for advancement of Expenses) as a
result of any Proceeding, the Company shall pay, in the first instance, the
entire amount of any indemnification claim (including, without limitation, any
claim for advancement of Expenses) brought by the Indemnitee against the Company
under this Agreement (including, without limitation, any claim for advancement
of Expenses) without requiring the Additional Indemnitor to contribute to such
payment, and the Company hereby waives and relinquishes any right of
contribution, subrogation or any other right of recovery of any kind it may have
against the Additional Indemnitor in respect thereof.  The Company further
agrees that no advancement or payment by the Additional Indemnitor on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Additional
Indemnitor shall be subrogated to the extent of such advancement or payment to
all of the rights of recovery of the Indemnitee against the Company.  Without
limiting the generality of the foregoing, the Company hereby acknowledges that
certain of its Directors, including the Directors affiliated with Ashford Inc.
(the “Specified Directors”), may have certain rights to indemnification and
advancement of expenses provided by Ashford Inc. and certain of its affiliates
(collectively, the “Ashford Inc. Indemnitors”), which shall constitute
Additional Indemnitors for purposes of this paragraph.  To the extent the
Indemnitee is a Specified Director, the Company hereby agrees and acknowledges
that with respect to matters for which it is required to provide indemnity
pursuant to the terms of this Agreement, (i) it shall be the indemnitor of first
resort with respect to the Indemnitee (i.e., its obligations to the Indemnitee
are primary and any obligation of the Ashford Inc. Indemnitors to advance
expenses or to provide indemnification for expenses or liabilities incurred by
the Indemnitee are secondary), (ii) it shall advance the full amount of expenses
incurred and shall be liable for the full amount of all expenses, judgments,
penalties, fines and amounts paid in settlement by the Indemnitee to the extent
required by the terms of this Agreement (or any other agreement between the
Company and the Indemnitee), without regard to any rights the Specified
Directors may have against the Ashford Inc. Indemnitors and (iii) it irrevocably
waives, relinquishes and releases the Ashford Inc. Indemnitors from any and all
claims against the Ashford Inc. Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof related to the Company’s
obligations set forth in clauses (i) and (ii) in this sentence.  The Company
further agrees that no advancement or payment by the Ashford Inc. Indemnitors on
behalf of the Indemnitee with respect to any claim for which the Indemnitee has
sought indemnification from the Company shall affect the foregoing and the
Ashford Inc. Indemnitors shall have a right of contribution and/or be subrogated
to the extent of such advancement or payment to all of the rights of recovery of
the Indemnitee against the Company.

 

19.                               GOVERNING LAW

 

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.

 

13

--------------------------------------------------------------------------------


 

20.                               NO ASSIGNMENTS

 

The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitor.  Any assignment
or delegation in violation of this paragraph 20 shall be null and void.

 

21.                               NO THIRD PARTY RIGHTS

 

Except for the rights of an Additional Indemnitor under paragraph 18(B) hereof
and except for Ashford Inc., who is expressly made a third party beneficiary of
paragraph 10(E) hereof: (a), nothing expressed or referred to in this Agreement
will be construed to give any person other than the parties to this Agreement
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement; and (b) this Agreement and all of
its provisions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and permitted assigns.

 

22.                               COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.

 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

ASHFORD HOSPITALITY TRUST, INC.

 

 

 

 

 

By:

/s/ David A. Brooks

 

 

David A. Brooks, Chief Operating Officer

 

 

and General Counsel

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

By:

/s/ Douglas Kessler

 

 

Douglas Kessler

 

--------------------------------------------------------------------------------